 

Case 2:19-cr-00078-JAM Document 39 Filed 03/02/21 Paget FILED

UNITED STATES DISTRICT COURT March 2, 2021
EASTERN DISTRICT OF CALIFORNIA

CLERK, US DISTRICT COURT
EASTERN DISTRICT OF
CALIFORNIA

 

 

 

UNITED STATES OF AMERICA, .. Case No. 2:19-CR-00078 JAM
Plaintiff, |
Vv. ORDER FOR RELEASE OF
PERSON IN CUSTODY
RYAN TAYLOR,
Defendant.

 

 

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release RYAN TAYLOR,
Case No. _2:19-CR-00078 JAM Charge_18 U.S.C. § 3606 , from custody for the
following reasons:
Release on Personal Recognizance

Bail Posted in the Sum of $

 

Unsecured Appearance Bond $

Appearance Bond with 10% Deposit

 

Appearance Bond with Surety
Corporate Surety Bail Bond
(Other):_ Defendant sentenced to a term of

imprisonment of time served.

 

Issued at Sacramento, California on March 2, 2021 at 10:10 AM

By: SLL Phlad,
birt Court sudad John A. Méndez

 
